 ACME ROOFING CO.139LDM Roofing, Inc. d/b/a AcmeRoofing Companyand AcmeRoofing of Eugene,Inc.andUnitedUnion ofRoofers,Waterproofers& AlliedWorkers,LocalUnion No. 156, AFL-CIO.Case 36-CA-440227 February 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 10 November 1986 Administrative LawJudge Timothy D. Nelson issued the attached deci-sion.The Respondent filed exceptions and a sup-porting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions'and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Acme Roof-ing of Eugene, Inc., Eugene, Oregon, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.'The judge concluded, and we agree, that the record clearly supportsthe finding that Respondent Acme Roofmg of Eugene, Inc is the alterego of LDM. With respect to the judge's reference to certain factors as"heighten[ing] the presumption of alter ego status," we note that we baseour agreement with his alter ego finding on the record evidence and noton any presumption.Chairman Dotson finds no need torelyon the judge's alternate succes-sorship finding as a basis for imposing backpay liability on Acme Roofingof Eugene, Inc.Eduardo Escamilla, Esq.,for the General Counsel.E. Scott Lawler, Esq.,of Eugene, Oregon, for the Re-spondents.Theodore R. Kulongoski, Esq.,of Portland, Oregon, forCharging Party Local 156.''The caption page of the hearing transcript mistakenly identified Ku-longoski as the representative of Western Oregon Roofing ContractorsAssociation (Association) The Associationwas a namedparty to the un-derlying proceedings described elsewhere below as a "party to the con-tract" and was also so named in the instant notice of hearing, although itdid not appear here and it would not appear to have any standing in theinstant proceeding For this reason I have omitted the Association's namefrom the case caption as it appears on the instant notice of hearingDECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge.This is a proceeding brought to determine whetherAcme Roofing of Eugene, Inc. (Acme) is liable for reme-dying the unfair labor practices of LDM Roofing, Inc.d/b/a Acme Roofing Co. (LDM).This is pertinent procedural history:On 12 July 1984 an administrative law' judge foundthat LDM had committed unfair labor practices in viola-tion of Section 8(a)(5) and (1) of the Act when it refusedto honor or be bound by certain terms in the 1982-1984labor agreement negotiated between United Union ofRoofers,Waterproofers, andAlliedWorkers,LocalUnion No. 156, AFL-CIO (Union) and Association.2Having so found the judge recommended that the Boardorder LDM to cease and desist from such unfair prac-tices and to make whole its employees (and the benefittrusts established under the governing labor agreement)for losses they incurred as a result of LDM's unlawfulacts.On 13 August 1984, after LDM had failed to takeexceptions from the judge's decision, the Board adopted,pro forma, the judge's findings And recommendations intheir entirety.On 26 November 1984 the United States Court of Ap-peals for the Ninth Circuit entered on an order enforcingthe Board's Order.Thereafter, a controversy arose over the amounts ofbackpay that LDM must pay to certain employees pursu-ant to the Board's Order, as enforced by the Ninth Cir-cuit.On 20 November 1985 the Board issued a Supple-mentalDecisionandOrder fixing those backpayamounts.On 18 April 1986 the Ninth Circuit enforcedthe Board's Supplemental Decision and Order.Thereafter, another controversy arose over the liabilityof Acme for the fixed backpay,amounts that the Boardhad ordered LDM to pay to certain employees. In orderto place this controversy before the Board for resolution,the Regional Director for Region 19 subsequently issueda "Notice of Hearing Without Specification" on 30 July1986.9 In that notice of hearing the Regional' Directoraverred in substance that, although LDM had formallyceased operations in "November and December 1984,"itsowners had formed Acme in November 1984 andthereafter had operated Acme as a "disguised , continu-ance" of LDM, that Acme was LDM's "alter ego," or,alternatively,was a "successor" 'to LDM and that, undereither of those characterizations, Acme, was legally re-sponsible for remedying the unfair labor practices com-mitted by LDM.Pursuant to that notice of hearing, the parties appearedbeforeme on 18 September 1986, in Eugene, Oregon,2LDM Roofing, Inc. d/b/a AcmeRoofing Co.,Case 36-CA-4402,JD(SF)-129-84.3Authorityfor this procedural device appears to stem from Sec.102 54(d) as read together with Secs102 52 and 102.53(b) of the Board'sRules and Regulations.{283 NLRB No. 29 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhere they litigatedfully allthe issues raised by the Re-gional Director's averrals,as summarized above.4On the whole record,including the parties'argumentsas set forth in their posthearing briefs, I find and con-clude as followsFINDINGSOF, FACTMost of the relevant factual details are contained inthe parties'stipulations.I summarize the most significantfacts here.LDM, the corporate entity that was the-subject of theunderlying unfair labor practiceand backpay proceed-ings, is now an essentially defunct corporation that stillretains nominal title,subject to liens, of certain trucksand equipment.Itwas engaged'inmostly commercialroofing work.Its owners are-brothers,Michael X. MaherandRichardMaher, `respectively,LDM's corporatepresident and vice president.LDM did business underthe name"Acme Roofing Company."The Maher broth-ers controlled the labor relations of that business oper-ation.The roofing_ business is generally conducted out-side the winter months. LDM essentially discontinuedoperations qua LDM in November or December 1984,when the winter lull set in.In January 1985 the Maher brothers formed a newcorporation,Acme Roofing of Eugene,Inc. and thereaf-ter continued in the'roofing business,this time focusingon smaller-scale residential work,operating initially outof the same office location on McDougal Avenue fromwhich LDM had operated.5It also continued to use-and still does use-the trucks, equipment, office supplies,and telephone number that LDM had used. Indeed itstrucks are still registered under the LDM corporatename.When Acmebegan operation in 1985 its startup com-plement of roofing employees consisted of persons' whohad been similarly employed under LDM's operation; sofar as this record shows, those former LDM employeesstill constitute a majority in the full complement of em-ployees regularly used'as roofers.The Maher brothersalso hold the' same corporate offices for Acme as theydid -for LDM and they still control Acme's labor rela-tions and personnel policies.The creation of corporate Acme had virtually nothingto do withindependent business considerations. Rather,asMichael Maher admitted several times, echoed by Re-spondent'scounsel on' brief,the formation of the newcorporation stemmed from the Maher brothers' desire tooperate "nonunion." This desire, they believed, could beeffectuated by the simple device of a change in corporateidentity, together with a declaration to the employees4The evidentiary record thus made consists of three elements: Thewritten answers made on 22 May 1986 by Michael X Maher, a coownerof both LDM and Acme,to certain written interrogatories propoundedby the General Counsel(G C Exh 2),a series of stipulations of factadopted by all parties and read into the hearing record, and the testimonyof Michael X. Maher.5 In May 1985, Acme,moved a half-block down McDougal Avenue toa new office locationwhom they took on in 1985 that henceforth the Compa-ny would benonunion.6There is general agreement that Acme's operation nowdiffers in scale and focus from LDM's. It is clear, how-ever,that this is not so much related to the reasons forforming a new corporation than to the failure of theMaher brothers to stay afloat economically as roofers.Thus,in better times, the Mahers'business-focussed onsecuring larger-scalecommercial contracts,many ofthem from governmental bodies. This business focus al-lowed them to maintain a larger crew of roofers duringthe 9-month fair weather construction season, as well asa small cadre of intermediate supervisors.As long as thisbusinesswas good,theMahers were able to devotemuch of their time to pursuit of other, independent, busi-ness interests.--Eventually, however, for reasons that were not thesubject of litigation in this hearing, the business undercorporate LDM fell into financial decline,leaving LDMwith many creditors,bank lienholders,state and Federaltax authorities,the UnitedStatesDepartmentof Labor,and the Board itself,allpursuing to judgment variousclaims against it.Particularly as a result of its defaults onpayments to the bank that held liens on its trucks andequipment, the Mahers faced certain loss of their abilityto continue in the roofing business.To prevent truck andequipment foreclosure,theMahers negotiated arrange-ments with the bank whereby the bank would exerciseforbearance in exchange for the Mahers' pledging oftheir personal assets and credit. And although this ar-rangement allowed them to continue in business, LDM'sfinancial situation was still bad enough to make it impos-sible for the Mahers to obtain performance bonds, insur-ance, and to meet other typical requirements for large-scale commercial and governmental contract work. Itwas this fact of life, rather than any independent desireon the part of the'Mahers to start a"new"business,which accounts for the fact that they now focuson resi-dentialwork (operating under corporate Acme),using asubstantially reduced complement of employees, andonly occasionally perform commercial and governmentalwork-and then,only on a smaller scale.ANALYSIS; CONCLUSIONS OF LAWThe General Counsel argues that Acme'ismerely adisguised continuance,or alter ego,of LDM;alternative-ly, the General Counsel would have the Board findAcme to be LDM's successor, with knowledge ofLDM's liability under the Board's backpay order, andtherefore liable itself for that backpay. 7B It is not before me to judge or decide whether in doing so Acmecommitted unfair labor practices, nor whether Acme assumed the obliga-tion to continue recognizing the Union as the representative of its em-ployees So far as this record shows,neither the Union nor the GeneralCounsel has pursued those questions, but seek merely to hold Acmeliable, to the extent of its assets, for the liquidated backpay obligationsincurred by LDM4Conspicuously lacking in the General Counsel's position at this stageis any attempt to have the Board perform an ultimate piercing of corpo-rate veils by seeking to hold the Mahers personally liable for the liquidat-ed backpay amounts.I,therefore,do not independently consider thatquestion ACME ROOFING CO.It iseasy to find meritin eithertheory.As to alterego, see for exampleFugazyContinentalCorp.,265NLRB 1301 (1982), enfd. 725 F.2d 1416 (D.C. Cir.1984).And comparethe Board's recent decisioninGilroy SheetMetal,280 NLRB 1075 fn. 1 (1986),and authorities cited(finding noalter ego),stressingthat "theevidence doesnot establish that hostility towardstheUnion was amotive for terminatingHeating & Air or for foundingSheet Metal.."It is clearthat theMaherbrothers, undercorporateAcme,are continuing to operate a roofingbusinesswiththe same equipmentthat theyused undercorporateLDM and witha cadreof employees drawnfrom the former LDM complement. And nothing in thisrecordexplainswhy theMahers formedcorporate Acmeexcept theirdesire to break awayfrom "union" obliga-tions and,perhaps, toconfuse creditorswhosejudgmentsran only to LDM. Thus, but for thoseconsiderations-which heightenthe presumptionof_ alterego status(Fugazy,supra;Gilroy Sheet Metal,supra)s-the Maherscould have and would havecontinued as corporateLDM, even though LDM'sprecariousfinancial condi-tionwould have forced a changein their business focusand intheirscale of operations of the sametype as theynow engage in undercorporate Acme.Where there is a direct -basis forfinding that Acme isno more than a disguised continuance,or alter ego, ofLDM, itseems needlessly attenuatedto reach the furtherconclusionthat Acmealso satisfies all pertinenttests forsuccessorship,eventhough itoperates on a smaller scaleand with a differentbusinessfocus than did LDM.9 Nev-s InGoodman Piping Productsv.NLRB,741 F.2d 10 (2d Cir 1984),enfg.E.G. Sprinkler Corp.,268 NLRB 1241 '(1984),the SecondCircuitsuggested that antiunion animus may be "sufficient"in itself to find alterego status,741 F.2d at12, citing the Supreme Court's decision inSouth-portPetroleumCo. v.NLRB,315 U.S. 100, 106 (1942).9See and compare, e.g,Stewart Granite Enterprises,255 NLRB 569(1981),also involving a successorwho took over only a portion of alarger union-reptesented business and who thereafter operated in a nar-rower market than had its predecessor.141ertheless,where Acme satisfied those tests, and assumedthe business with knowledge of LDM'soutstanding li-abilitiesunder the Board'sOrder,Acme may be heldliable for the liquidated backpay at issue even if it werenot an alter ego of LDM.Golden State Bottling Co. v.NLRB,414 U.S. 168 (1973); see alsoPerma-Vinyl Corp.,164 NLRB 968, 969 (1967), enfd. sub nom.United StatesPipe & Foundry Co. v. NLRB,398 F.2d 544 (5th Cir.1968);Bell Co.,243 NLRB 977 (1979).CONCLUSIONS OF LAW1.Acme Roofingof Eugene,Inc. is a disguised con-tinuance,and the alter ego, of LDM Roofing,Inc. d/b/aAcme Roofing Company.2.Acme Roofing ofEugene, Inc. is a successor toLDM Roofing, Inc., which continued LDM'soperationswith knowledge of-and thereforeassumed-LDM's li-ability for backpay under the Board's, order,3.Acme Roofingof Eugene,Inc. isliable for the liqui-dated backpayamounts thatthe Board found were owedto formeremployeesof LDM.On these findingsof factand conclusionsof law andon the entirerecord,I issue the following,recommend-ed1oORDERTo theextent LDM Roofing,Inc. d/b/a Acme Roofing Company has not done so, Acme Roofing of Eugene,Inc. shall immediately pay to the employees named inthe Board's liquidated backpay order in Case315-CA-6832 the amounts set forth in that order.10 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules andRegulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of the Rules, be adopted by theBoard and allobjectionsto them shallbe deemed waived forallpur-poses.